Citation Nr: 0307110	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who died in October 1974, served on active duty 
from November 1941 to January 1946.  The appellant is his 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in December 1976, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Evidence associated with the record since the RO's 
December 1976 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for the cause of the 
veteran's death  


CONCLUSIONS OF LAW

1.  The RO's December 1976 decision, which denied entitlement 
to service connection for the cause of the veteran's death, 
is final.  38 U.S.C.A. § 4005 (1976); 38 C.F.R. § 19.153 
(1976).  

2.  The criteria to reopen the claim of entitlement to 
service connection for the cause of the veteran's death have 
not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to dependency and indemnity 
compensation (DIC) on the basis that the veteran's death was 
the result of disability incurred in or aggravated by 
service.  

Under the relevant statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
3.312; see 38 U.S.C.A. 1310; see also 38 U.S.C.A. 1110, 1112 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. 3.312(c)(1).  See generally, Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established. 

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as a duodenal ulcer, to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  That 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

A review of the record discloses that this is not the 
appellant's first claim of entitlement to service connection 
for the cause of the veteran's death.  That claim has 
previously been denied by the VA.  In a December 1975 
decision, the Board denied this claim.  At that time, the 
appellant contended that disabilities the veteran was treated 
for during service ultimately caused his death; she argued 
the veteran incurred a gastrointestinal illness during 
service that had affected him until his death.  The Board 
denied the claim finding that the illness the veteran had 
been treated for during service had been acute and transitory 
in nature and had not led to his death many years later.

Shortly after the Board's decision, the appellant filed 
another claim, essentially raising the same contentions, but 
also arguing that the veteran had received a Legion of Honor 
(Grand Cross) and that this entitled him, as well as her, to 
a pension.  A December 1976 rating action by the RO denied 
this claim, finding that there remained a lack of evidence 
showing the veteran's death was related to his military 
service.  Evidence on file at that time consisted of the 
veteran's service medical records; a copy of the appellant's 
marriage license; a report reflecting the veteran's 
hospitalization at the VA Medical Center (MC) in Topeka, 
Kansas, from November 1970 to April 1971; a report reflecting 
the veteran's hospitalization at the VAMC in Grand Island, 
Nebraska, in August 1971; the report of an April 1973 VA 
examination; a copy of the veteran's death certificate; and 
reports from C.L.S., M.D., and R.J.S., M.D., received in 
March 1975.  

Such records showed that the veteran's death was caused by 
hypovolemic shock, due to a bleeding duodenal ulcer, as a 
consequence of acid-pepsin disease.  Another significant 
condition contributing to death, but not related to 
hypovolemic shock, was alcoholism.  The service medical 
records, however, were completely negative for any of those 
disorders, and there was no competent evidence of an ulcer 
during the first year after the veteran's discharge from 
service.  In March 1975, C.L.S., M.D., the physician who 
signed the death certificate, requested that alcoholism be 
deleted from the death certificate.

At the time of the veteran's death, service connection was in 
effect for malaria and for the residuals of a tonsillectomy, 
each evaluated as non-compensably disabling.  There was no 
competent evidence, however, that any of those disabilities 
contributed substantially or materially to cause the 
veteran's death.  

Absent any evidence that the veteran's fatal disorders were 
related to service or that either of his service-connected 
disabilities contributed to the cause of his death, the RO 
denied entitlement to service connection for the cause of his 
death.  Later in December 1976, the appellant was notified of 
that decision; however, she took no further action, and 
therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 4005 (1976); 
38 C.F.R. § 19.153 (1976).

The appellant now requests that the VA reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to 1976 is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  

Prior to the appellant's request to reopen her claim, there 
was a significant change in the law.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the appellant of the types of 
evidence needed to substantiate her claim.  Furthermore, she 
was sent a letter in November 2001 asking her to submit 
specific information.  The appellant was informed of what 
evidence and information VA would obtain for her, with 
specific references to such materials as government reports 
and medical records.  The RO also explained what information 
and evidence the appellant needed to provide.  For example, 
the letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  She was reminded that in a 1976 rating action, the 
RO had found that the veteran's death was not due to service.  
She was notified that if she continued to make that claim, 
she should submit new medical evidence to support her theory 
of the case.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Evidence received in conjunction with the appellant's current 
claim consists of an extract from a dictionary with the 
following highlighted entries:  organic, organism, and Legion 
of Honor.  With respect to VA's duty to assist the appellant, 
the appellant has at no time referenced outstanding records 
that she wanted VA to obtain or that she felt were relevant 
to the claim.  With a claim to reopen, such as in this case, 
VA's responsibility extends to requesting evidence from any 
new source identified by the claimant, and if that evidence 
is then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to obtain 
a medical opinion if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the appellant of the information 
and evidence needed to substantiate the claim.  Since no new 
and material evidence has been submitted in conjunction with 
this claim, further development is not required. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  

In support of her request to reopen the claim of entitlement 
to service connection for the cause of the veteran's death, 
the appellant offers several theories of the case.  She 
contends that during service, the veteran was awarded the 
Legion of Honor and Grand Cross and that as a result of such 
an award, she is now entitled to DIC.  She further contends 
that the veteran's death was the result of organisms which 
had been present in his body since service and which were 
associated with his service-connected malaria and residuals 
of a tonsillectomy.  

The dictionary extract submitted by the appellant shows that 
the Legion of Honor is a French order of distinction given as 
a reward for outstanding service.  It consists of five 
classes, one of which is the grand cross.  Military members 
of the Legion of Honor reportedly receive a pension.  

The appellant's contentions notwithstanding, there is 
absolutely no competent evidence that the veteran ever served 
in France, let alone received the Legion of Honor or been 
classified as a member of the grand cross.  In this regard, 
the Board notes that the veteran's service was spent in the 
Pacific Theater of Operations and in the United States.  Even 
if the veteran had received the Legion of Honor or been 
designated a member of the grand cross, there is no provision 
in the VA law or regulations that such an award would entitle 
a surviving spouse to DIC.  

While the additional evidence was not previously before VA 
decision makers, it does not fill any of the deficits which 
existed in the record in December 1976.  The basis for the 
original denial was that there was no evidence the condition 
that caused the veteran's death was related to his military 
service or that his service-connected disabilities in any way 
caused or contributed to his death.  There remains a lack of 
such evidence.  The record is negative for any evidence that 
the fatal hypovolemic shock, ulcer, or acid-pepsin disease 
were related to service or that the ulcer was manifested 
during the year after the veteran's discharge from service.  
It also remains negative for any evidence that the veteran's 
service-connected malaria or residuals of a tonsillectomy 
contributed to his death.  As such, the additional evidence 
is essentially cumulative in nature and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Nothing has changed from a 
medical or factual standpoint since the 1976 denial of this 
claim.  Accordingly, the additional evidence is not new and 
material for the purpose of reopening the claim of 
entitlement to service connection for the cause of the 
veteran's death. 

In arriving at this decision, the Board has considered the 
appellant's theory of the case that organisms which had been 
present in service and/or were related to the veteran's 
service-connected disabilities caused his death.  While the 
appellant is undoubtedly sincere in her beliefs, it should be 
noted that as a lay person, she is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her 
theory of the case, without more, cannot be considered 
competent evidence to support a grant of service connection 
for the cause of the veteran's death.  












	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has not been received, the 
request to reopen the appellant's claim for service 
connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

